Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of November 28, 2005, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and CLEARSTORY SYSTEMS, INC., a Delaware
corporation with its chief executive office located at One Research Drive, Suite
200B, Westborough, Massachusetts 01581(“Borrower”).

1.            DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of August 25, 2005,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of August 25, 2005, between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2.            DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured
by the Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.            DESCRIPTION OF CHANGE IN TERMS.

 

A.

Modifications to Loan Agreement.

 

1.

The Loan Agreement shall be amended by deleting subsection (a) appearing in
Section 6.7 entitled "Financial Covenants" in its entirety and inserting in lieu
thereof the following:

 

"(a)

Intentionally Deleted."

 

2.

The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

 

"Revolving Line" is an Advance or Advances of up to $1,500,000.00."

 

 

and inserting in lieu thereof the following:

 

"Revolving Line" is an Advance or Advances of up to $2,000,000.00."

 

3.

The Compliance Certificate appearing as Exhibit C to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

 

B.

Waivers.

 

1.

Bank hereby waives Borrower’s existing defaults under the Loan Agreement by
virtue of Borrower’s failure to comply with the Net Revenue covenant set forth
in Section 6.7(a) for the six (6) month period ending September 30, 2005. Bank’s
waiver of Borrower’s compliance of said affirmative covenant shall apply only to
the foregoing specific period.

4.            FEES. Borrower shall pay to Bank a modification fee equal to Two
Thousand Five Hundred Dollars ($2,500.00), which fee shall be due on the date
hereof and shall be deemed fully earned as of the date hereof.

 


--------------------------------------------------------------------------------

 

Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

5.            RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of August 25, 2005, between Borrower
and Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate has not changed, as of
the date hereof.

6.            CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

7.            RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

8.            NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

9.            CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect. Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations. Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations. It is
the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

10.          COUNTERSIGNATURE. This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

 


--------------------------------------------------------------------------------

 

 

               This Loan Modification Agreement is executed as a sealed
instrument under the laws of the Commonwealth of Massachusetts as of the date
first written above.


BORROWER:

BANK:


CLEARSTORY SYSTEMS, INC.


SILICON VALLEY BANK


By: /S/ Stephen A. Read


By: /S/ Bradley B. Holt

Name: Stephen A. Read

Name: Bradley B. Holt

Title: VP, CFO

Title: Relationship Manager

                

The undersigned, SCP Private Equity Partners II, L.P., ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Unlimited
Guaranty dated August 25, 2005 (the “Guaranty”) and acknowledges, confirms and
agrees that the Guaranty shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith. In addition, the undersigned hereby consents to the Loan
Modification Agreement in all respects.


 

SCP PRIVATE EQUITY PARTNERS II, L.P.

 

 

By:  SCP Private Equity II General Partners,

 

        L.P., its general partner

 

By:  SCP Private Equity II, LLC, its manager

 

 

By: /S/ Thomas G. Rebar

 

Name: Thomas G. Rebar

 

Title: General Manager


--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

 

FROM:

CLEARSTORY SYSTEMS, INC.

 

The undersigned authorized officer of CLEARSTORY SYSTEMS, INC. certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (i) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below and (ii) there are no Events of Default, and all representations and
warranties in the Agreement are true and correct in all material respects on
this date; provided however, that those representations and warranties expressly
referring to another date shall be true and correct in all material respects
only as of such date. Attached are the required documents supporting the
certification. The Officer certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The Officer acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Interim financial statements for Borrower

with A/R Agings (by invoice date)

Monthly within 30 days

Yes No

Annual financial statements (CPA Audited) for

Borrower

FYE within 120 days

Yes No

Annual Balance Sheet and Income Statement

Within 30 days of Board approval

Yes No

10 Q, 10 K and 8-K

Within 5 days after filing with SEC

Yes No

Compliance Certificate

Quarterly within 30 days

Yes No

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain at all times (tested quarterly):

 

 

 

Minimum Callable Capital (Guarantor)

3x outstanding Obligations

_____:1.0

Yes No

 

 

 

 

 

Comments Regarding Exceptions: See Attached.

Sincerely,

_____________________________

SIGNATURE

_____________________________

TITLE

_____________________________

DATE

BANK USE ONLY

Received by: _____________________

AUTHORIZED SIGNER

Date:     _________________________

 

Verified: ________________________

AUTHORIZED SIGNER

Date:     _________________________

 

Compliance Status:            Yes No

 


--------------------------------------------------------------------------------